Mr. Justice Ball delivered the opinion of the court. We have here the case of two innocent persons, one of whom must suffer a loss. That loss should and will fall upon the one who brought about the injury. If appellant, without any want of due care upon his part, made a contract with John Kennealy as principal to do this work for an agreed price, and the work was done without any knowledge or negligent want of knowledge upon the part of appellant that it was not done by John Kennealy, and he paid the contract price therefor to John Kennealy without knowledge or negligent want of knowledge upon his part of any claim for the same upon the part of appellee, then appellant ought not to be compelled to pay this claim twice. The principal was not disclosed in this case until the contract was fully performed and payment therefor had been made to the agent. It is not contended that before that time appellant either knew or had good reason to know appellee in the transaction. Appellant did not know and had no reason to know of the existence of appellee until after the incident was closed. We do not perceive that he was negligent. Appellee knew that this order had been booked by his solicitor. It must be presumed that he learned enough about appellant to be willing to do the work before he had received his pay or security therefor. It was an easy matter for him to notify appellant that he was the principal in this contract. He chose not to speak until after the supposed principal, in the usual course of business, had collected the money. Herein he was negligent. Under these circumstances the well established rule is that the defendant (appellant) shall be placed in the same situation at the time of the disclosure of the real principal as if the agent had been in truth the real principal. Broom’s Leg. Max. 708; Eclipse Windmill Co. v. Thorson, 46 Iowa, 181; Peel v. Shepherd, 58 Ga. 365; Saladin v. Mitchell, 45 Ill. 79-82. This is a small case, but the legal principles involved are important. Having decided that these principles favor the appellant, we are not disposed to permit this litigation to be further prolonged. The judgment of the Circuit Court will be reversed, and judgment will be entered in this court for the appellant for costs. Ee versed, and judgment here.